Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claims filed 10/13/21.  Claims 8-22 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of the species requirement in the reply filed on 10/13/21 is acknowledged.  The traversal is on the ground(s) that figures 4, 10, and 12 each show a mask-type apparatus with an adjustable volume achieved by telescoping tubes and thus there is no burden and that figures 4-5, 10-12, and 14-16 disclose mask-type apparatus with an adjustable volume and thus there is no burden.  This is not found persuasive because the species of figures 10-12 and 14-16 are not directed towards telescoping tube type volume adjustment mechanism and these species and the elected species of Fig. 4-5 each have mutually exclusive features which require different search strings and thus present an examination burden.  For example, the ring indicia 31 and volume scale 34 of Fig. 4-5 is not present in the species of figures 10-12 and 14-16.  Similarly, the latch 78 and ratchet 79 of Fig. 10 is not present in the other species.  The strap 97 with nested tubes is not present in the other species and similar mutually exclusive features can be seen in the other species.  Furthermore, the species do not appear to be obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the central opening and outlet opening and reference character “114 is the face mask and the integral fitting.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the language “The breathing apparatus 130 shown in Fig. 16 incorporates a bellows 16” (pg. 21 line 17); however, it appears that the bellows in Fig. 16 is labeled 136.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “portion for retaining the breathing apparatus …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately 10 to 50%” in claim 13 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known what qualifies, or does not qualify, as being approximately 10 to 50%.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 and 12-19 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-10 and 12-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 8, the language “a chamber having an opening in communication with the mouth of the subject” (line 3) appears to claim the human body which is non-statutory subject matter.  In order for the chamber to have an opening in communication with the mouth of the subject, the subject, a human, must be present in the claimed invention. Examiner suggests amending to read –a chamber having an opening configured to be in communication with the mouth of the subject--.
Regarding claim 8, the language “outlet through which gas flows as the subject inhales and exhales” (line 4) appears to claim the human body for similar reasons discussed above.  Examiner suggests amending to read –outlet through which gas is configured to flow as the subject inhales and exhales—or -- outlet through which gas flows as the subject inhales and exhales, when in use--.
Regarding claim 8, the language “the opening in communication with the mouth” (line 5) appears to claim the human body for similar reasons discussed above.  Examiner suggests amending to read –the opening configured to be in communication with the mouth--.
Regarding claim 16, the language “the opening in communication with the mouth” (line 3) appears to claim the human body for similar reasons discussed above.  Examiner suggests amending to read –the opening configured to be in communication with the mouth--.
Claims 9-10, 12-15, and 17-19 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 8, 12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a), (b), and (e) as being anticipated by Orr et al. (2004/0216743).
Regarding claim 8, Orr shows a breathing apparatus for increasing the partial pressure of carbon- dioxide (CO2) in the blood of a subject (pCO2) (see Figs. 1-5, abstract, and para. 0019-0021 for example), which includes a chamber having an opening in communication with the mouth of the subject and at least one outlet through which gas flows as the subject inhales and exhales (see Fig. 1 chamber 30 having an opening on the left side of 30 in this figure which provides fluid communication with the mouth, the opening on the right side of 30 in this figure being the outlet through which gas flows as the subject inhales and exhales, see para. 0034 and 0040-0041 for example; similarly in Fig. 5 the opening on the left side of 30’’’’ in this figure which provides fluid communication with the mouth, the opening on the right side of 30’’’’ in this figure being the outlet through which gas flows as the subject inhales and exhales, see also para. 0047); an enlarged dead space between the opening in communication with the mouth and the at least one outlet (see Fig. 1 and 5 for example, the space/volume defined by element 30/30’’’’), the dead space defining a volume sized to retain a predetermined portion of the CO2 exhaled by the subject to be inhaled or re-breathed by the subject on the next inhalation (see para. 0040-0041 and 0047 for example).
Regarding claim 12, the Orr device’s volume of the dead space is sized in relation to the tidal volume of air displaced by the subject during inhalation and exhalation (see Orr Fig. 1 and 5, the dead space has a volume and thus this volume is in relation to the tidal volume of the subject).
Regarding claim 14, the Orr device’s dead space volume is sized in relation to the weight of the subject (see Orr Fig. 1 and 5, the dead space has a volume and thus this volume is in relation to the weight of the subject).
Regarding claim 15, the Orr device’s volume of the dead space is adjustable (see para. 0041 and 0047).

Claim(s) 8-10, 12-14 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a), (b), and (e) as being anticipated by Remmers et al. (2009/0133696).
Regarding claim 8, Remmers shows a breathing apparatus for increasing the partial pressure of carbon- dioxide (CO2) in the blood of a subject (pCO2) (see Figs. 8-9 and para. 0041-0044, increasing dead space volume for rebreathing would thus result in increased partial pressure of carbon dioxide in the blood), which includes a chamber having an opening in communication with the mouth of the subject and at least one outlet through which gas flows as the subject inhales and exhales (see Fig. 8-9 chamber 74 having an opening on the right side of 74 in this figure which provides fluid communication with the mouth, the opening on the left side of 74 in this figure being the outlet through which gas flows as the subject inhales and exhales, see para. 0041-0044 for example); an enlarged dead space between the opening in communication with the mouth and the at least one outlet (see Fig. 8-9 for example, the space/volume defined by element 74), the dead space defining a volume sized to retain a predetermined portion of the CO2 exhaled by the subject to be inhaled or re-breathed by the subject on the next inhalation (see para. 0041-0044 for example).
Regarding claim 9, the Remmers device further includes a portion for retaining the breathing apparatus in communication with the mouth of the subject (see Fig. 8 which shows a strap 86, see para. 0058 which discloses straps for securing masks to the subject).
Regarding claim 10, the Remmers device’s portion for retaining the breathing apparatus includes a strap arrangement for supporting the breathing apparatus on the head of the subject (see Fig. 8 which shows a strap 86, see para. 0058 which discloses straps for securing masks to the subject).
Regarding claim 12, the Remmers device’s volume of the dead space is sized in relation to the tidal volume of air displaced by the subject during inhalation and exhalation (see Fig. 8-9, the dead space has a volume and thus this volume is in relation to the tidal volume of the subject).
Regarding claim 13, the Remmers device’s volume of the dead space is approximately 10 to 50% of the tidal volume of the subject (see Remmers para. 0056 20-60% of the tidal volume being approximately 10 to 50%).
Regarding claim 14, the Remmers device’s dead space volume is sized in relation to the weight of the subject (see Fig. 8-9, the dead space has a volume and thus this volume is in relation to the weight of the subject).
Regarding claim 15, the Remmers device’s volume of the dead space is adjustable (see para. 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orr in view of Daly (2007/0240718).
Regarding claim 9, the Orr device is silent as to further including a portion for retaining the breathing apparatus in communication with the mouth of the subject; however, Daly teaches a similar device which includes this feature (see Daly Fig. 1A and 1B, strap arrangement 103, see para. 0058).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Orr device to include a strap arrangement, as taught by Daly, in order to provide a secure attachment of the mask with the subject without the subject or another individual having to hold the mask in place manually.
Regarding claim 10, the modified Orr device’s portion for retaining the breathing apparatus includes a strap arrangement for supporting the breathing apparatus on the head of the subject (see Daly Fig. 1A and 1B, strap arrangement 103, see para. 0058).
Regarding claim 16, the Orr device’s enlarged dead space is defined by at least one pair of telescoping hollow elements, one of the pair defining the opening in communication with the mouth of the subject and the other of the pair defining the at least one outlet (see Orr Fig. 5 and para. 0047, the left body element 22’’ making up one pair and defining the opening, the right body element 22’’ defining the other of the pair and the outlet).  Orr is silent as to these telescoping elements explicitly being cylindrical; however, Daly teaches a similar device which discloses cylindrical adjustable dead space element (see Fig. 2B showing cylindrical dead space adjustable element, see also para. 0080).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Orr device’s adjustable, telescoping hollow elements to be cylindrical, as taught by Daly, as this shape is well-known in the art for such an element and one would expect the modified Orr device to function equally as well with such a shape.
Regarding claim 17, the modified Orr device is silent as to one of the cylinders includes indicia indicative of the volume enclosed by the pair telescoping cylinders at a particular relationship of the telescoping cylinders relative to each other, and the other of the pair of cylinders includes a feature for marking the indicia; however, Daly teaches this feature (see Daly para. 0080, “graduation scales”, thus applied to the telescoping hollow tubes of Orr would provide a scale on one of the cylinder and one could view the marking by the end of the other in relation to the scale).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Orr device’s cylinders to include indicia, as taught by Daly, in order to provide a user the ability to view the set dead space volume.
Regarding claim 18, the modified Orr device’s feature for marking includes a ring disposed at a distal end of said other of the pair of cylinders (Orr Fig. 5 as modified in view of Daly to include graduation scales, the end/ring of one of the tubes defining the feature for marking).
Regarding claim 19, the modified Orr device’s other of said pair of cylinders is telescopingly disposed within said one of the cylinders (see Orr Fig. 5 as modified in view of Daly to be cylindrical), but is silent as to the ring is a sliding seal for sealing engagement between said pair of cylinders; however, one of ordinary skill in the art would recognize that the ends of the telescoping tubes would need to be sealingly engaged with one another and Daly teaches a similar device including sealing o-rings (see Daly para. 0080).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Orr device’s cylinder end to have a sealing o-ring, as taught by Daly, in order to ensure the air tight seal in the circuit.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Orr in view of Remmers.
Regarding claim 13, the Orr device is silent as to the volume of the dead space is approximately 10 to 50% of the tidal volume of the subject; however, Remmers teaches a similar device which includes this sized volume (see Remmers para. 0056 20-60% of the tidal volume being approximately 10 to 50%).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Orr device’s volume of the dead space to be approximately 10 to 50% of the tidal volume of the subject, as taught by Orr, in order to provide a desired level of re-breathing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Feldman et al. (6,408,848) discloses adjustable dead space for re-breathing volume including indicia markings showing adjustable volume size, Downey (2002/0170561) and Bassovitch (2006/0130839) disclose similar breathing apparatus including indicia.  Fukunaga (5,983,891) and Remmers et al. (2004/0216740) both disclose breathing devices including adjustable dead space volume for affecting re-breathing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785